                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Winestore Holdings, LLC,        )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00467-RJC-DCK
                                      )
                 vs.                  )
                                      )
    The Wonderful Company, LLC        )
   Justin Vineyards & Winery, LLC,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 18, 2019 Order.

                                               September 18, 2019
